DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/13/2019, 09/04/2019, 09/10/2019 and 10/22/2019 is acknowledged by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32, 34-35, 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105703423, hereinafter 423’.

                As to claims 32 and 37,   423’ discloses in figure 1,  a charging protection method for a process in which a charger charges a terminal, comprising: receiving, by the terminal, an output current value of the charger sent by the charger, obtaining, by the terminal, an input current value of the terminal [see ¶0089]; and when a difference between the output current value of the charger and the input current value of the terminal is greater than a protection current threshold, terminating, by the terminal, the process in which the charger charges the terminal [ 423’ discloses determining  whether the difference between the input and output current exceeds the preset range and turn off the charger if the difference exceeds; see also ¶0053 and Claim 5 ].  
        As to claims, 34 and 39, 423’ discloses in figure 1, wherein the terminating, by the terminal, the process in which the charger charges the terminal comprises: instructing, by the terminal, the charger to terminate charging the terminal; or terminating, by the terminal, the charging process [see also ¶0053 and Claim 5].  
As to claims 35 and 40, 423’ discloses in figure 1, wherein before receiving the output current value sent by the charger, the method further comprises sending a current obtaining request to the charger [see ¶0089].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 38 rejected under 35 U.S.C. 103 as being unpatentable over 423’ in view of Greene (US 3,835,362).
           As to claims 33 and 38, 423’ discloses all of the claim limitations except, prompt information when the difference is greater than a warning current threshold, wherein the warning current threshold is less than the protection current threshold.  
       Greene discloses in figure 1, information when the difference is greater than a warning current threshold, wherein the warning current threshold is less than the protection current threshold [the warning light (58) is indicating warning current; when the charging current exceeds a predetermined low value the waring light generates  a warning signal; See Col.5, lines  45-55].  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add indicating means in 423’ apparatus as taught by Greene in order to provide visual indication of charger for the user to avoid circuit damage due to overcharging. 
Claims 36, 41-43 and 45-46  are rejected under 35 U.S.C. 103 as being unpatentable over 423’ in view of Tsai et al. (US 2015/0084589), 
               As to claims 36 and 41, 423’ discloses in figure 1, receiver configured to obtain an output current value and an output voltage value of a charger in a process in which the charger [ 423’ discloses determining  input, output currents and voltages values and determining power loss; ¶00124-00127 and also  ¶0053 and Claim 5 ].  
           423’ does not disclose explicitly, when the power loss is greater than a protection power threshold, terminate the process in which the charger charges the terminal.  
     Tsai discloses in figure 1, when the power loss is greater than a protection power threshold, terminate the process in which the charger charges the terminal [see ¶0007 and Claim 4].
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify 423’ and turn off charging circuit when power loss is greater as taught by Tsai in order to provide stale and high power to the rechargeable device. 
As to claim 42, 423’ discloses in figure 1, wherein the processor is specifically configured to obtain the power loss by calculating a difference between a first power value and a second power value, wherein the first power value is a product of the output current value of the charger and the output voltage value of the charger, and the second power value is a product of an input current value of the terminal and an input voltage value of the terminal [ input current,  input voltage,  output current,  output voltage are disclosed and also power input and power output are disclosed; determining the difference between the input power and the output power requires mathematical data manipulation of the given parameters; see also ¶0029-0030].  
      As to claim 43, 423’  discloses in figure 1,  wherein the processor is configured to obtain the power loss (Pc) by calculating Pc=(Ua-Ub)xIa+(Ub-Ubattery)xIbattery, wherein Ua is the output battery is a voltage value on both ends of a battery of the terminal, and Ibattery is a current value of the battery of the terminal [input current,  input voltage,  output current,  output voltage are disclosed and also power input and power output are disclosed; determining the difference between the input power and the output power requires mathematical data manipulation of the given parameters; see also ¶0029-0030].   
         As to claim 45, Tsai discloses in figure 1, wherein the processor is configured to: instruct,  the charger to terminate charging the terminal; or terminate the charging process of the terminal [see ¶007 and Claim 4].  
As to claim 46, Tsai discloses in figure 1, wherein the processor is configured to: instruct, the charger to terminate charging the terminal; or terminate the charging process of the terminal [see ¶007 and Claim 4].
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over 423’ in views of Tsai and Lee (US 2015/0198640).
As to claim 44, 423’ discloses all of the claim limitations except, wherein the processor is further configured to: before terminating the process, in which the charger charges the terminal, send out prompt information when the power loss is greater than a warning power threshold, wherein the warning power threshold is less than the protection power threshold.  
Lee discloses in figure 1, wherein the processor is further configured to: before terminating the process in which the charger charges the terminal, send out prompt information when the power loss is greater than a warning power threshold, wherein the warning power 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add power loss warning means in 423’ apparatus as taught by Lee in order to keeping the user informed the status of the charger and also to help the user to take s steps to ensure optimal operation of the system

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859